DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claims 9 and 15), the prior art does not disclose alone or in combination the method for capturing touch events, as claimed, particularly related to acquiring and releasing the lock, as claimed.
 	As an example of the prior art, Ing-Yih Wang (Publication number: US 2008/0225010 A1), hereafter Wang, discloses a wait mode pen-touch detection and controller. More specifically, Wang discloses a touch controller 2A generating an interrupt request signal IRQ to the host processor (Wang Figure 5 52). After a wait mode 60, the interrupt is reset (Wang Figure 5 63). 
	However, Wang does not disclose the lock preventing touch event data from being sent to a server and releasing the lock and sending touch event data to the server.
Claims 5 – 8, 10 – 14, and 16 – 20 depend on one of claims 1, 9, and 15, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ing-Yih Wang (Publication number: US 2008/0225010 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIHIR K RAYAN/Examiner, Art Unit 2623